Citation Nr: 0118269	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  94-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Dissatisfaction with the initial disability rating 
assigned following a grant of service connection for 
residuals of frostbite of the left foot, currently rated as 
20 percent disabling.  

2.  Dissatisfaction with the initial disability rating 
assigned following a grant of service connection for 
residuals of frostbite of the right foot, currently rated as 
20 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  

These issues are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO which granted service connection for the residuals of 
frostbite of the left and right feet and assigned separate 20 
percent ratings for each extremity, effective on December 28, 
1993.  

In a June 1998 rating decision, earlier effective dates of 
February 5, 1991 were assigned.  

The issue of service connection had earlier been remanded by 
the Board in March 1996.  

Thereafter, the claims for increase were remanded by the 
Board in May 1999 and September 2000 for additional 
development of the record.  



FINDINGS OF FACT

1.  Prior to January 12, 1998, the service-connected 
residuals of frostbite of the left foot were shown to have 
included pain, tenderness and incomplete paralysis with an 
overall moderate disability picture; on and after January 12, 
1998, the service-connected residuals of frostbite of the 
left foot are shown to have included symptoms of pain and 
numbness plus nail abnormalities, impaired sensation, and 
color changes; but without demonstrated loss of toes or parts 
thereof since the effective date of service connection.  

2.  Prior to January 12, 1998, the service-connected 
residuals of frostbite of the right foot were shown to have 
included pain, tenderness and incomplete paralysis with an 
overall moderate disability picture; on and after January 12, 
1998, the service-connected residuals of frostbite of the 
right foot are shown to have included: pain and numbness plus 
nail abnormalities, impaired sensation, and color changes; 
but without demonstrated loss of toes or parts thereof since 
the effective date of service connection.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the veteran's service-connected 
residuals of frostbite of the left foot prior to January 12, 
1998 have not been met; the criteria for the assignment of a 
30 percent rating for the service-connected residuals of 
frostbite of the left foot on and after January 12, 1998 have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104 including 
Diagnostic Code 7122 (1997), 4.124a including Diagnostic Code 
8523 (1997), 4.104 including Diagnostic Code 7122 (2000).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the veteran's service-connected 
residuals of frostbite of the right foot prior to January 12, 
1998 have not been met; the criteria for the assignment of a 
30 percent rating for the service-connected residuals of 
frostbite of the right foot on and after January 12, 1998 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104 
including Diagnostic Code 7122 (1997), 4.124a including 
Diagnostic Code 8523 (1997), 4.104 including Diagnostic Code 
7122 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Historically, service connection had been granted for the 
residuals of frostbite of the left and right feet in an 
October 1996 rating decision.  Separate 20 percent ratings 
were assigned for each extremity under Diagnostic Code 8523 
based on a medical finding of severe incomplete paralysis.  
The combined rating was noted to be 40 percent.  The veteran 
contends that the residuals of the frostbite of the left and 
right feet are severe enough to warrant a rating in excess of 
20 percent for each foot.  

The veteran has been afforded several VA examinations to 
determine the current severity of his service-connected 
residuals of the cold injury of both feet.  At all of the 
examinations, the veteran complained of pain and numbness of 
both feet.  

Private outpatient records from 1997 show that the veteran 
was having increased problems with numbness in his legs at 
that time.  These records also show that the veteran had been 
diagnosed with diabetes mellitus.  It was noted that the 
veteran had a rather severe neuropathy of his lower 
extremities.  The examiner noted that it seemed to be a 
combination of the frostbite that he had in World War II and 
also diabetic neuropathy.  

A January 1998 letter from one of the veteran's private 
doctors indicated that the veteran suffered from severe 
neuropathy of the lower extremities accompanied by leg pain 
and a great difficulty walking.  The doctor indicated that 
the nerve damage was the result of frostbite.  

VA examinations in April 1998 show that the veteran suffered 
from profound neuropathy with decreased sensation to light 
touch and proprioception.  The veteran also appeared to be 
somewhat hypersensitive in the lower extremities.  The 
veteran appeared to be significantly disabled from a 
neurologic perspective.  

A VA neurological examination in May 1998 revealed findings 
of mild decrease to light touch and pin prick below both 
knees.  There was absent vibratory sensation at the toes and 
markedly diminished sensation at the ankles.  The impression 
was that of predominantly axonal painful sensory 
polyneuropathy of unknown etiology.  

At the VA examination in July 1999, the veteran was not able 
to walk without assistance.  The veteran's skin color was 
consistent with previous frostbite with severe cyanosis and 
decreased cell growth.  The veteran had decreased motor 
function with decreased sensory throughout his lower 
extremities and particularly in his feet.  His range of 
motion was also limited in his feet.  He did, however, have 
2+ pulsations throughout with good perfusion.  His ankle 
brachial indices were within normal limits.  

The impression was that of severe frostbite related injuries 
resulting in anterior nerve, tibial nerve dysfunction and an 
inability to walk.  The examiner believed that the veteran 
should be awarded full compensation for that injury as it was 
a service-related event.  

The veteran was afforded another VA examination in July 2000.  
The veteran complained pain and leg weakness.  The examiner 
noted that the veteran's history of leg weakness and poor 
gait apparently extended back over the past two years and 
that it appeared to be a problem different from that of the 
frozen feet.  The examiner noted that there was never any 
tissue loss, gangrene or ulceration associated with the 
frostbite.  The examiner added that the veteran's medical 
history was notable for the absence of any diabetes or 
significant coronary disease, but that he had been diagnosed 
to have a sensory polyneuropathy in his lower extremities.  

On examination, the VA examiner found the veteran's feet were 
well perfused and warm.  They had normal color and there was 
no evidence of any scaling or ulceration of the skin.  There 
was evidence of nail disease, with evidence of chronic fungal 
infection affecting many of the nails, especially the left 
great toe nail.  On sensory examination the veteran appeared 
to have normal or close to normal sensation in his feet.  
Motor function in the feet appeared to be normal.  He also 
had normal pulses with strong palpable dorsalis pedis pulses 
in his feet.  The impression was that of some mild residuals 
of frozen feet.  

In September 2000 the case was remanded by the Board for 
further development of the record.  Specifically, the Board 
directed that the veteran be afforded another VA examination 
in an attempt to resolve the inconsistent findings between 
the July 1999 VA examination and the July 2000 VA examination 
with regard to the severity of the veteran's service-
connected frostbite residuals.  In light of the previous 
inconsistencies, the Board intended for the reexamination to 
be conducted by a third VA doctor who had not yet examined 
the veteran in hopes that he or she could provide another 
independent opinion as to the etiology of the veteran's 
polyneuropathy.  

Pursuant to the directives set forth in the September 2000 
Remand action, the veteran was afforded another VA 
examination in November 2000.  Importantly, however, the 
Board notes that the examiner in November 2000 was the same 
physician who provided the July 2000 examination.  

Not surprisingly, the July 2000 and November 2000 VA 
examination reports contained almost identical 
diagnoses/impressions and opinions.  The November 2000 
examination report noted that the veteran's axonal 
polyneuropathy appeared to be a separate problem from the 
cold injury.  The examiner added that he was not aware of any 
direct relationship between cold injury and the development 
of axonal polyneuropathy of the type described by the 
veteran.  

On physical examination, the veteran's feet had good 
perfusion and temperature.  Color of the skin was normal, 
with good capillary refill.  There was no significant scaling 
or ulceration.  He did have evidence of chronic fungal 
infection, affecting several of his nails, including both 
great toe nails.  On sensory examination, the veteran did 
have some moderate subjective reduction in sensation of his 
feet.  He was able to move all of his toes, but his movement 
in the feet appeared to be reduced.  Pulses were normal, with 
palpable pulses in both feet.  

The VA examiner concluded that he stood by his examination 
conclusions from July 2000.  Specifically, he believed that 
the veteran's cold injury residuals were present, but mild.  
Both of his subjective and objective findings that were 
attributable to cold injury were in the mild category.  
Specifically, those included complaints of pain in his feet 
as well as the fungal infections seen on physical 
examination.  

The examiner noted that he differed with the opinion of the 
July 1999 examiner who had opined that that the veteran's 
polyneuropathy was attributable to the cold injury.  The 
examiner reiterated that he was not aware of any connection 
between cold exposure that the type of polyneuropathy 
exhibited by the veteran.  


II.  Legal Analysis

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide his claim properly.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history.  The Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. §1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2000).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

The service-connected frostbite residuals are currently rated 
under Diagnostic Code 7122 for evaluating cold injury 
residuals.  The Board notes that, during the pendency of the 
veteran's appeal, a revised rating schedule for cold injury 
residuals became effective on January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that, where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant must be applied.  

However, if it is determined that the new criteria is more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 
2000).  As limited by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.  

In this case, the veteran's residuals of frostbite of the 
right and left foot were rated under Diagnostic Code 8523 
based on incomplete paralysis prior to the effective date of 
the new regulations.  Under that code, a noncompensable 
rating is assigned for mild incomplete paralysis of the 
anterior tibial nerve (deep peroneal).  A 10 percent rating 
is assigned for moderate incomplete paralysis and a 20 
percent rating is assigned for severe incomplete paralysis.  
A 30 percent rating is not for application under Diagnostic 
Code 8523 unless complete paralysis, to include loss of 
dorsal flexion of the foot, is found.  

Under the old criteria, in effect prior to January 12, 1998, 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997) governed 
ratings for residuals of frozen feet.  Under that code, an 
evaluation of 10 percent was warranted for mild symptoms, 
chilblains, unilaterally or bilaterally.  

An evaluation of 20 percent was warranted for persistent 
moderate swelling, tenderness, redness, etc. of the feet, 
unilaterally.  A 30 percent rating was warranted for 
persistent moderate swelling, tenderness, redness, etc. of 
the feet bilaterally.  A 30 percent rating was also warranted 
for loss of toes, unilaterally.  The maximum rating of 50 
percent under that code was warranted only if there was loss 
of toes or parts, with persistent severe symptoms, 
bilaterally.  

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There is no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  See NOTE to Diagnostic Code 7122, 
effective prior to January 12, 1998.  

The modified regulations for cold injury residuals are found 
in 38 C.F.R. §§ 4.104 (2000).  The new criteria for rating 
cold injury residuals became effective on January 12, 1998 
(see 62 Fed.Reg. 65207 (1997)), and there were further minor 
changes to the criteria, effective on August 13, 1998 (see 63 
Fed.Reg. 37778 (1998)).  

Under the new criteria for rating cold injury residuals, a 
maximum 30 percent rating is assigned with the following in 
affected parts: arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 20 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 10 percent rating is warranted for 
arthralgia or other pain, numbness, or cold sensitivity.  

Amputations of fingers or toes, complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
and peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities which have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc. are to be rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  38 C.F.R. § 4.104 including 
Diagnostic Code 7122 (2000).

The modified regulations also direct to evaluate each 
affected part (e.g., hand, foot, ear, nose) separately and 
combine the ratings in accordance with §§ 4.25 and 42.6 
(2000).  See NOTE (2) to Diagnostic Code 7122, effective on 
January 12, 1998.  

The key issue in this case is whether the veteran's severe 
polyneuropathy is a manifestation of the service-connected 
frostbite or a separate and distinct problem.  Based on its 
review of this case, the Board finds the evidentiary record 
to be in relative equipoise with respect to the severity of 
the service-connected cold injury residuals in that some 
related decreased sensation and numbness is demonstrated.  

In summary, the VA examiner in July and November 2000 opined 
that the veteran's polyneuropathy was not related to the 
service-connected residuals of frostbite of the feet.  As 
such, the examiner reported that the veteran's frostbite 
residuals were mild, manifested only by pain and toe nail 
abnormalities.  However, that examiner did not opine as to 
some other etiology of the veteran's polyneuropathy or 
provide a rationale for his opinion other than that he had 
never been aware of any direct relationship between cold 
injury and the development of axonal polyneuropathy of the 
type described by the veteran.  Moreover, that examiner did 
not rule out the possibility that even a portion of the 
veteran's numbness could be a residual of the service-
connected cold injury.  

As noted hereinabove, the veteran also was afforded VA 
examinations in 1998, 1999 and 2000.  Decreased sensation was 
noted at every examination and there was never an indication 
that the decreased sensation was due to anything other than 
the service-connected frostbite residuals.  

The Board finds, by extending the benefit of the doubt to the 
veteran, that separate 30 percent ratings are warranted for 
the service-connected frostbite residuals of each lower 
extremity since the effective date of the new regulations.  

However, prior to January 12, 1998, a combined rating in 
excess of 40 percent is not for application in this case.  As 
noted hereinabove, the veteran is currently in receipt of 
separate 20 percent ratings for each extremity under Code 
8523 based on a medical finding of severe incomplete 
paralysis of the nerve in each foot.  In order to warrant a 
rating in excess of 20 percent for each extremity under Code 
8523, a showing of complete paralysis of the nerve must be 
shown.  The medical evidence in this case does not show 
complete paralysis of either foot.  

Likewise, under the regulations governing frozen feet in 
effect prior to January 12, 1998, a combined rating in excess 
of 30 percent is not warranted in this case.  Under 
Diagnostic Code 7122 in effect prior to January 12, 1998, 
each extremity is not separately rated, rather a rating on 
the basis of bilateral disability is provided.  Under Code 
7122, bilateral frozen feet with persistent moderate 
swelling, tenderness, redness, etc. warranted a 30 percent 
evaluation.  A higher 50 percent evaluation was not warranted 
unless loss of toes of both feet is shown.  In this case, the 
evidence does not show that the veteran has lost any toes on 
either foot.  As such, a rating in excess of 30 percent under 
Diagnostic Code 7122 for the bilateral frozen foot residuals 
is not for application in this case prior to January 12, 
1998.  

However, in this case, the veteran's residuals of frostbite 
of each foot were rated under Diagnostic Code 8523 prior to 
January 12, 1998.  Under that code, separate 20 percent 
ratings were assigned for each extremity based on findings of 
severe incomplete paralysis of each foot.  As noted 
hereinabove, complete paralysis of either foot is not 
demonstrated by the medical evidence in this case.  

In summary, prior to January 12, 1998, the veteran is not 
entitled to a rating in excess of the combined 40 percent 
rating currently assigned under any Diagnostic Code for the 
service-connected residuals of bilateral frozen foot.

The medical evidence, when taken in its entirety, shows that 
the veteran at the very least suffers from pain plus nail 
abnormalities and locally impaired sensation.  As such, the 
veteran's service-connected residuals of a cold injury 
warrant 30 percent ratings for each extremity under the new 
regulations.  In addition, the July 1999 VA examination noted 
that the veteran also suffered from tissue loss and color 
changes of the feet.  Specifically, the examiner noted that 
the veteran's skin color was consistent with previous 
frostbite with severe cyanosis and decreased cell growth.  
This would be consistent with the other noted residuals such 
as nail abnormalities pain and color changes as well as the 
other medical opinions of record.  As such, a separate 30 
percent rating for each foot is warranted under Diagnostic 
Code 7122 on and after January 12, 1998.  

In this regard, the Board finds that the new regulations are 
more favorable to the veteran.  However, the new regulations 
are not for application until the effective date of such 
revisions.  In this case, the effective date of the new 
regulations is on January 12, 1998 and, as such, the higher, 
more favorable rating is not for application until that date.  

The Board also notes that the veteran is not entitled to a 
rating in excess of 30 percent for each extremity for the 
service-connected residuals of a cold injury.  30 percent for 
each affected part is the maximum available rating under the 
new regulations.  As noted hereinabove, under the old 
regulations, a higher 50 percent rating is not warranted in 
this case because the veteran did not lose toes or other 
parts of either foot.  

Finally, The Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
residuals of frostbite of both feet as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as now rated.  



ORDER

An initial rating in excess of 20 percent for the service-
connected residuals of frostbite of the left foot is denied 
prior to January 12, 1998.  

A 30 percent rating for the service-connected residuals of 
frostbite of the left foot is granted, effective on January 
12, 1998, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An initial rating in excess of 20 percent for the service-
connected residuals of frostbite of the right foot is denied 
prior to January 12, 1998.  

A 30 percent rating for the service-connected residuals of 
frostbite of the right foot is granted, effective on January 
12, 1998, subject to the regulations controlling disbursement 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

